[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The foregoing Motion for an order directing the National Association of Securities Dealers, Inc. ("NASD") to Expunge Certain Information from the Plaintiff's previous Form U-5 filing concerning Defendant's principal, John J. Flynn, VIII a/k/a "John Joseph Flynn, Jr.," (hereinafter, "Flynn") having been [heard and] considered, it is hereby:
ORDERED, that the National Association of Securities Dealers, Inc. ("NASD") amend and correct the response to Item 15 of Flynn's Form U-S Information on the CRD (Trial Exhibit P-11) such that it reads "No" instead of "Yes," this Court having determined, after a trial on the merits, that clear error exists and that Flynn was not, at the time of his termination of affiliation with Greenwich Global, LLC ("Greenwich"), ". . . under internal review for fraud or wrongful taking of property, or violating invest-related statutes, regulations, rules or industry standards of conduct" and that an investigation had not been undertaken and that there was no reasonable basis in fact for the allegations made against Flynn and, moreover, that Flynn had not violated any compliance procedures; and it is further
ORDERED, that the NASD expunge the disclosures contained on the Disclosure Reporting Page (DRP) for Item 15 of Flynn's Form U-5, such disclosures being determined by this Court, after a trial on the merits, as being clearly erroneous and factually incorrect.
Dated this 30th day of September, 2002.
  The Honorable Judge John R. Downey Judge of the Superior Court State of Connecticut
CT Page 12303